DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-21 of U.S. Application No. 16/066,300 filed on 06/27/2018 have been examined.

Office Action is in response to the Applicant's amendments and remarks filed02/03/2021. Claims 1, 4, 8, 11, 15 and 18 have been amended. Claims 1-21 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-21 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-21are allowed over the prior art of record.
As per claim 1-21 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a computer-implemented method for determining a system delay of localization of autonomous driving vehicles, the method comprising: receiving first localization data of a first localization performed by a first localization system of an shifting the second localization curve in time back and forth for the predetermined number of time intervals, selecting a time interval as the system delay based on a similarity of the first and second localization curves of each time interval, wherein Application Serial No. 16/066,300-9- Atty. Docket No. 209922.0196.0 (P163) 
the system delay of the second localization system is utilized to compensate planning of a path to drive the ADV subsequently. 
Adam discloses a computer-implemented method for determining a system delay of localization of autonomous driving vehicles, the method comprising: receiving first localization data of a first localization performed by a first localization system of an autonomous driving vehicle (ADV) driving along a path; receiving second localization data of a second localization performed by a second localization system of the ADV along the path, wherein the first localization and the second localization are performed concurrently on the ADV ([see at least Fig. 6,  0061, 0062, 0083, 0084, and 0086]); generating a first localization curve based on the first localization data representing locations of the ADV along the path tracked by the first localization system; generating a second localization curve based on the second localization data ([see at least Fig. 3, Fig. 6,  0062, 0065,  0066, and 0072]); and determining a system delay of the second localization system by comparing the second localization curve against the first localization curve as a localization reference, wherein the system delay of the second localization system is utilized to compensate planning of a path to drive the ADV subsequently ([see at least 0051, 0060, 0062, 0064, 0081 and 0083-0086]).  
Adams fails to teach or suggest the claimed element of "for each of a predetermined number of time intervals, shifting the second localization curve in time by the time interval, selecting a time interval as the system delay based on a similarity of the first and second localization curves of each time interval," much less "determining a system delay of the second localization system by comparing the second localization curve against the first localization curve as a localization reference, further including: for each of a predetermined number of time intervals, shifting the second localization curve in time by the time interval, selecting a time interval as the system delay based on a similarity of the first and second localization curves of each time interval, wherein the system delay of the second localization system is utilized to compensate planning of a path to drive the ADV subsequently" as presently claimed.
Claims 2-7 depend from claim 1, claims 9-14 depends from claim 8 and claims 16-21 depends from claim 15, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668